APPLICATION FOR REHEARING
Decided June 12, 1939
BY THE COURT:
The above entitled cause is now being determined on plaintiffs-appellees’ application for rehearing. Two specifications are set out in the application as follows:
(1) The court failed to take into consideration that the McGriffs made an honest effort to comply with said contract; that they made -a tender of all payments due on November 30, 1938.
(2) The court failed to take into consideration the law as stated in the Craft case, 51 Oh St, Syl. 1 and 2.
We have re-examined our original opinion in connection vith this case and find that every issue bas been fully and definitely determined and in addition have cited authorities in support of our findings.
The application for rehearing presents no new question. Hence same will be overruled.
HORNBECK, PJ, GEIGER & BARNES, JJ, concur.